993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Raymond Francis BAYERLE, Defendant-Appellant.
No. 92-7018.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CR-89-336-HAR, CA-92-1577-HAR)
Raymond Francis Bayerle, Appellant Pro Se.
Gregory Welsh, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Raymond Francis Bayerle, a federal prisoner, filed a 28 U.S.C. § 2255 (1988) motion attacking the sufficiency of his indictment.  Because Bayerle pled guilty to one count each of violating 21 U.S.C.A. §§ 841, 846 (West 1981 & Supp. 1993), he is foreclosed from attacking any antecedent non-jurisdictional error.   Tollett v. Henderson, 411 U.S. 258, 266-67 (1973).   See also United States v. Roberts, 296 F.2d 198, 200-201 (4th Cir. 1961), cert. denied, 369 U.S. 867 (1962) (claimant foreclosed from raising challenge to sufficiency of indictment for first time in § 2255 motion).  Therefore, we affirm the district court's order dismissing Bayerle's motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED